Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Allowable Subject Matter
Claims 1-18 are allowed.

The following is a statement of reasons for the indication of allowable subject matter: 

The instant claims recites in a detailed manner for using an selected trust broker nodes and  proxy rule for sending the connection request and outbound messages. Specifically, the claims recites “based on the identity associated with the IoT device, selecting a trust broker node from a plurality of trust broker nodes; establishing a proxy rule associated with the IoT device and the selected trust broker node; in accordance with the proxy rule, sending the connection request and outbound messages subsequent to the connection request from the IoT device to the selected trust broker node”
  
The primary reason for the allowance of the claims is the inclusion of the limitation in all the claims which is not found in the prior art references.


The closest prior art found is A Secure Publish/Subscribe Protocol for Internet of 
Things Using Identity-Based Cryptography to Peng , which discloses the registering of IoT device with gateway and using MQTT for updates see Fig. 2 & Service Setup & Fig. 3 & Data Publishing. However, Peng does not disclose based on the identity associated with the IoT device, selecting a trust broker node from a plurality of trust broker nodes; establishing a proxy rule associated with the IoT device and the selected trust broker node; in accordance with the proxy rule, sending the connection request and outbound messages subsequent to the connection request from the IoT device to the selected trust broker node”.

The next closest prior art found is WO 2018/078825 A1 to Lee, which discloses an pairing for IoT devices after registering subscriber information at gateway  and also using MQTT protocol see Page 4 § Summary of Invention . However, Lee does not disclose “based on the identity associated with the IoT device, selecting a trust broker node from a plurality of trust broker nodes; establishing a proxy rule associated with the IoT device and the selected trust broker node; in accordance with the proxy rule, sending the connection request and outbound messages subsequent to the connection request from the IoT device to the selected trust broker node”

The next closest prior art is AUPS: An Open Source AUthenticated Publish/Subscribe system for the Internet of Things to Rizzardi, which discloses using an broker for credentials exchange and using MQTT protocol for authentication see Fig. 3 & Abstract 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion		
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Venkat Perungavoor  whose telephone number is (571)272-7213.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

 Saleh Najjar can be reached on 571-272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

For more information about the PAIR system, see https://ppairmy.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VENKAT PERUNGAVOOR/Primary Examiner, Art Unit 2492                                                                                                                                                                                                        Email: venkatanarayan.perungavoor@uspto.gov